Exhibit 10.1

EXECUTION COPY

LENDER JOINDER AGREEMENT

This LENDER JOINDER AGREEMENT (“Agreement”) is entered into as of September 27,
2013, among AMERICAN RESIDENTIAL LEASING COMPANY, LLC, a Delaware limited
liability company (the “Borrower”), AMERICAN RESIDENTIAL PROPERTIES, INC., a
Maryland corporation (the “Parent”), as a Guarantor, AMERICAN RESIDENTIAL GP,
LLC, a Delaware limited liability company (“American Residential GP”), as a
Guarantor, AMERICAN RESIDENTIAL PROPERTIES OP, L.P., a Delaware limited
partnership (the “Operating Partnership”), as a Guarantor, AMERICAN RESIDENTIAL
PROPERTIES TRS, LLC, a Delaware limited liability company (“American Residential
TRS”), as a Guarantor (the Guarantors and the Borrower, collectively, the “Loan
Parties” and each individually, a “Loan Party”), CITIBANK, N.A. (the “New
Lender”) and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) and as L/C Issuer.

WITNESSETH

WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Amended and Restated Credit Agreement, dated as of September 17, 2013 (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”), among the Loan Parties, the Lenders identified therein, the
Administrative Agent, and Bank of America, N.A. as L/C Issuer;

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower is
permitted to increase the Aggregate Commitments by up to $210,000,000 with
additional Commitments and has requested that the New Lender provide an
additional Commitment of $50,000,000 under the Credit Agreement; and

WHEREAS, the New Lender is willing to provide a $50,000,000 Commitment under the
Credit Agreement.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

2. Revolving Commitment. The New Lender hereby agrees that from and after the
date hereof, the New Lender shall have a Commitment of $50,000,000 with respect
to the Credit Agreement (the “Revolver Increase”). The Loan Parties and the New
Lender hereby acknowledge, agree and confirm that the New Lender shall from and
after the date hereof be a party to the Credit Agreement and a “Lender” for all
purposes of the Credit Agreement and the other Loan Documents, and shall have
all of the rights and obligations of a Lender under the Credit Agreement and the
other Loan Documents as if the New Lender had executed the Credit Agreement.



--------------------------------------------------------------------------------

3. Representations and Warranties of New Lender. The New Lender (a) represents
and warrants that (i) it is an Eligible Assignee, has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 of the Credit Agreement, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Agreement, and (ii) it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement; and (b) agrees that it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents.

4. Conditions Precedent. This Agreement shall be effective as of the date hereof
upon satisfaction of each of the following conditions precedent:

(a) receipt by the Administrative Agent of this Agreement executed by the Loan
Parties, the New Lender, the L/C Issuer and the Administrative Agent;

(b) receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of each Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to the Revolver Increase contemplated
by this Agreement, and (B) certifying that, before and after giving effect to
such Revolver Increase, (x) the representations and warranties contained in
Article V of the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the effective date of this
Agreement, except to the extent that (1) such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (2) any representation or warranty that is already by
its terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date after giving
effect to such qualification and (3) the representation and warranty contained
in subsection (a) of Section 5.05 of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to subsection (a) or
(b) of Section 6.01 of the Credit Agreement, and (y) as of the effective date of
this Agreement, no Default exists;

(c) receipt by the Administrative Agent, for the account of the New Lender, a
fee (the “New Lender Upfront Fee”) equal to $250,000;

(d) receipt by the Arranger of all fees payable to the Arranger in connection
with the Revolver Increase pursuant to and in accordance with the terms of the
Fee Letter; and

(e) receipt by the Administrative Agent of an Administrative Questionnaire
completed by the New Lender and any documentation required to be delivered by
the New Lender pursuant to Section 3.01 of the Credit Agreement;

5. Reaffirmation of Obligations. The Borrower and each of the other Loan
Parties, as to itself only, (a) acknowledges and consents to all of the terms
and conditions of this Agreement, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge the Borrower’s or such
other Loan Party’s obligations under the Loan Documents.

 

2



--------------------------------------------------------------------------------

6. Reaffirmation of Security Interests. The Borrower and each of the other Loan
Parties, as to itself only, (a) affirms that each of the Liens granted in or
pursuant to the Loan Documents are valid and subsisting and (b) agrees that this
Agreement shall in no manner impair or otherwise adversely affect any of the
Liens granted in or pursuant to the Loan Documents.

7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

8. Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Guarantors, the New Lender and the
Administrative Agent have caused this Agreement to be executed by their officers
thereunto duly authorized as of the date hereof.

BORROWER:

  AMERICAN RESIDENTIAL LEASING COMPANY, LLC   By:  

/s/ Shant Koumriqian

    Name: Shant Koumriqian     Title: Chief Financial Officer

[Signature Pages to Lender Joinder Agreement]



--------------------------------------------------------------------------------

GUARANTORS:   AMERICAN RESIDENTIAL PROPERTIES, INC.   By:  

/s/ Shant Koumriqian

    Name: Shant Koumriqian     Title: Chief Financial Officer   AMERICAN
RESIDENTIAL GP, LLC   By:  

/s/ Shant Koumriqian

    Name: Shant Koumriqian     Title: Chief Financial Officer   AMERICAN
RESIDENTIAL PROPERTIES OP, L.P.   By:   American Residential GP, LLC, its
general partner   By:  

/s/ Shant Koumriqian

    Name: Shant Koumriqian     Title: Chief Financial Officer   AMERICAN
RESIDENTIAL PROPERTIES TRS, LLC   By:  

/s/ Shant Koumriqian

    Name: Shant Koumriqian     Title: Chief Financial Officer

 

[Signature Pages to Lender Joinder Agreement]



--------------------------------------------------------------------------------

NEW LENDER:   CITIBANK, N.A., as a Lender   By:  

/s/ John Rowland

    Name: John Rowland     Title: Vice President

 

[Signature Pages to Lender Joinder Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT   AND L/C ISSUER:   BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer   By:  

/s/ Michael J. Kauffman

    Name: Michael J. Kauffman     Title: Vice President

 

[Signature Pages to Lender Joinder Agreement]